Mr. Justice Gary delivered the opinion of the Court. This is a bill to enforce the specific performance of an agreement, which we assume was by parol, for a lease from the appellee to the appellant of certain premises for one year with the option to the appellant of an extension for four years more. It is not necessary to state the fact of part performance, which takes the case out of the operation of the statute of frauds, as the appellee relies in the brief filed here wholly upon the one feature of the agreement that in it no time was specified for the commencement of the lease. But the appellant moved in, and has paid five months rent, which the appellee has accepted, and thus by their acts the parties fixed the time the term began. Oral contracts are proved not only by what the parties said, but by what they did, and as by words the parties agreed upon a term of one year, with an option of four more, so by their acts they put into their agreement the day for the beginning of the term. The bill stated all the facts, and on demurrer the Court dismissed it. The decree is reversed and the cause remanded, with directions to overrule the demurrer, and proceed with the cause in accordance with the usage and practice of courts of equity. JEteversed and remanded with directions.